380 So.2d 1154 (1980)
Kathryn E. EACHUS et Vir., Appellants,
v.
BIG DADDY'S LOUNGES, INC., Appellee.
Nos. 79-314, 79-562.
District Court of Appeal of Florida, Third District.
March 11, 1980.
Joe N. Unger, Richard M. Walsh & Associates, Miami, for appellants.
Bradford, Williams, McKay, Kimbrell, Hamann, Kennings & Kniskern and John W. Wylie, Miami, for appellee.
Before BARKDULL and BASKIN, JJ., and EZELL, BOYCE F., Jr. (Ret.), Associate Judge.
PER CURIAM.
This is a slip and fall case, in which the trial court entered summary judgment for the defendant.
It is a question of fact as to whether or not a parking lot constructed adjacent to the appellee's lounge, wherein a concrete bumper was placed in the lot in the proximity of a walkway which was designated to be used by the patrons, constituted a negligent design. We think this is an issue of fact which should have been resolved by a finder of fact. Holl v. Talcott, 191 So.2d 40 (Fla. 1966); Luckey v. City of Orlando, 264 So.2d 99 (Fla. 4th DCA 1972); Wills v. Sears, Roebuck & Company, 351 So.2d 29 (Fla. 1977). Therefore, we reverse the summary judgment under review and return the matter to the trial court for further proceedings.
Reversed and remanded, with directions.